Citation Nr: 0113170	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals a left great toe injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel 


INTRODUCTION

The appellant served on active duty from October 1984 to June 
1987.

This appeal arises from a July 1999, Department of Veterans 
Affairs Regional Office (VARO), Detroit, Michigan rating 
decision, which granted the appellant an increased rating for 
his service-connected residuals of a left great toe injury, 
from 0 to 10 percent disabling. 


FINDING OF FACT

Manifestations of the appellant's service-connected residuals 
of a left great toe injury include complaints of pain on 
prolonged periods of walking and standing; and x-ray evidence 
of hallux valgus deformity of approximately 25 degrees and an 
old chip fracture near the distal end of the proximal 
phalanx, without any evidence of bony healing. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
service-connected residuals of a left great toe injury have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5271, 5280, 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that his service-connected 
residuals of a left great toe injury warrant a disability 
rating greater than the 10 percent currently assigned.

As a preliminary matter, the Board finds that VARO has met its 
duty to assist the appellant in the development of his claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case and Supplemental Statement of the Case issued 
during the pendency of this appeal.  VARO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
evidence identified by the appellant relative to his appeal 
has been obtained and associated with his claims folder.  VA 
examinations were provided in June 1999 and February 2000.  
Further, a hearing was conducted before the Board in March 
2001, a transcript of which has been associated with the 
claims folder.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors such as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent 
history.

VARO granted the appellant entitlement to service connection 
for residuals of a fracture of the left great toe, evaluated 
as 0 percent disabling, in a November 1987 rating decision.

A VA examination was conducted in June 1999.  The appellant 
complained of a painful left big toe, which was aggravated by 
long periods of standing or walking.  He denied taking any 
medications.  The examiner observed that he walked well with 
a normal heel-toe gait and that his posture was good.  
Tiptoeing was possible, but he complained of pain in his left 
big toe.  Examination of both feet revealed that the arches 
were normal and not flat.  Left foot examination revealed 
that there was metatarsus adductus of 30 degrees and hallux 
valgus of about 20 degrees.  The first MTP (metatarsal 
phalangeal) joint seemed to be enlarged, but there was no 
tenderness.  The skin was healthy and there was no 
ulceration.  The MTP joint motion test revealed extension of 
45 degrees, flexion of 25 degrees.  IP (interphalangeal) 
joint extension was 10 degrees and flexion was 35 degrees.  
All of the appellant's other toes were straight, and there 
was no tenderness.  The rest of the foot was satisfactory and 
ankle pulse was palpable.  X-rays of the left foot revealed 
metatarsus adductus with bunion deformity.  There was no 
evidence of degenerative arthritis and there was a chip 
fracture at the distal part of the proximal phalanx of the 
big toe.  The examiner diagnosed metatarsus adductus with 
hallux valgus, left foot without any degenerative arthritis, 
and a chip fracture of the distal part of the proximal 
phalanx of the big toe near the IP joint.

The appellant was granted an increased rating from 0 to 10 
percent disabling in a July 1999 VARO rating decision.

A VA examination was conducted in February 2000.  The 
appellant complained of rather constant pain in his left big 
toe which was worse on prolonged walking and standing.  He 
denied taking any medication.  Physical examination revealed 
a healthy-looking male who did not appear to be in any pain.  
Both feet were plantigrade.  There was a normal heel-toe 
gait, and the appellant could heel tip-toe without any 
complaints.  The left foot examination revealed that there 
was hallux valgus deformity of about 25 degrees.  The first 
metatarsal head was somewhat prominent, but the skin was 
healthy and there was no inflammation.  The joint was not 
tender.  Movement of the big toe at the MTP joint was - 
flexion 25 degrees and extension 40 degrees.  There was no 
complaint of pain.  The interphalangeal joint was 65 degrees 
of flexion without any pain.  The ankle pulse was palpable.  
There was no evidence of any calluses, and the rest of the 
toes were all normal and straight.  X-rays of the left foot 
revealed hallux valgus deformity of about 25 degrees.  There 
was no evidence of degenerative arthritis.  There was an old 
chip fracture near the distal end of the proximal phalanx 
without any evidence of bony healing.  Diagnosis was of 
hallux valgus, left foot, without any arthritic change, 
residual of old chip fracture at the distal end of the 
proximal phalanx with no evidence of degenerative arthritis.

The schedular criteria for unilateral hallux valgus call for a 
10 percent disability rating for hallux valgus that has been 
operated on with resection of the metatarsal head, and for 
severe hallux valgus, if it is equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a Diagnostic Code 5280 (2000). 

The schedular criteria for amputation of the great toe call 
for a 10 percent disability evaluation for amputation without 
metatarsal involvement, and a 30 percent disability evaluation 
for amputation with removal of the metatarsal head.  38 C.F.R. 
§ 4.71a Diagnostic Code 5171 (2000).

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2000).

Terms such as "moderate" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2000).  It should also be noted that the use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board notes that a review of the aforementioned medical 
records reflects that the appellant has not been found to 
have a flat foot, weak foot, claw foot, or hammertoes. Nor 
has he suffered from an injury of either foot.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5282 
are not for application.

The appellant's service-connected residuals of a left great 
toe fracture have been assigned a maximum 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Since no higher rating is available 
under this provision, a rating in excess of 10 percent under 
Diagnostic Code 5280 is not possible.  

The appellant contends that his symptomatology with respect 
to his toe reflects a greater degree of impairment than that 
reflected by the current 10 percent disability evaluation.  
In this regard, he maintains that he has pain in his toe and 
that he is unable to stand for prolonged periods of time.

With emphasis upon the appellant's most recent February 2000 
VA examination, which reports complaints of rather constant 
pain, with normal gait, posture, foot arches, and skin; and 
the lack of treatment records referable to his left great 
toe, the Board finds that the appellant's residuals of a left 
great toe injury approximate the criteria for a 10 percent 
disability evaluation under diagnostic codes 5280 and 5284.  
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5280, 5284 (2000).  

The evidence does not indicate manifestations sufficient to 
warrant a 20 percent disability under Diagnostic Code 5284, 
as the appellant has not demonstrated "moderately severe" 
symptoms.  38 C.F.R. § 4.71a Diagnostic Code 5284 (2000).  
Nor does the evidence indicate that he has he had amputation 
with removal of the metatarsal head warranting a 30 percent 
disability evaluation under Diagnostic Code 5171.  38 C.F.R. 
§ 4.71a Diagnostic Codes 5171 (2000).  Accordingly, the 
preponderance of the evidence is against a rating greater 
than the currently assigned 10 percent.  

The Board has considered whether factors addressed at 
38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, the clinical evidence does not reflect 
that fatigability, weakness, incoordination, or disuse 
atrophy are currently associated with the service-connected 
disability, and the Board concludes that the resultant 
impairment has been contemplated by the 10 percent rating.  
In fact, on VA examination, the appellant was healthy looking 
and did not appear to be in any pain.  Indeed, the appellant 
did not use any assisstive devices and denied taking 
medication for pain.  Overall, the Board notes that the 10 
percent rating for residuals of a left great toe injury 
adequately compensates the appellant for the degree of 
disability which is objectively shown, including that due to 
pain on use.  With consideration of the provisions of 38 
C.F.R. §§ 4.7, 4.10, 4.40 and 4.45, the Board finds that the 
appellant's symptomatology supports no more than a schedular 
rating of 10 percent for residuals of a left great toe 
injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits, or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).




ORDER

An increased rating for service-connected residuals of a left 
great toe injury, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

